83940: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01357: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83940


Short Caption:HETTINGA VS. ALAN T. NAHOUM, INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A828644Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantWylmina E. Hettinga
					In Proper Person
				


RespondentAlan T. Nahoum, Inc.F. Thomas Edwards
							(Holley Driggs/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


02/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


12/20/2021Filing FeeFiling Fee due for Appeal. (SC)


12/20/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-36176




12/20/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)21-36178




01/13/2022Order/DispositionalFiled Order Dismissing Appeal. To date, appellant has not paid the filing fee or otherwise responded to this court's notice. Accordingly, "this appeal is dismissed." (SC)22-01357





Combined Case View